         Case MDL No. 2327 Document 3722 Filed 03/19/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION

IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                         MDL 2327

                                     ORDER
                            (Order Closing MDL Case)

      The court ORDERS this main MDL case CLOSED and STRICKEN from the

docket. All substantive matters have concluded in this MDL. No member cases

remain. The court further ORDERS any motions now pending in the MDL are

DENIED. This does not prevent the future filing of pleadings related to the Fee and

Cost Committee.

      The court DIRECTS the Clerk to file a copy of this order in 2:12-md-2327.

                                      ENTER:       March 19, 2021
